962 So. 2d 167 (2006)
Lernard PHILLIPS
v.
STATE.
CR-03-1352.
Court of Criminal Appeals of Alabama.
December 20, 2006.
David K. Hogg, Dothan, for appellant.
Troy King, atty. gen., and John M. Porter, asst. atty. gen., for appellee.

On Remand from The Alabama Supreme Court
McMILLAN, Presiding Judge.
In accordance with the judgment of the Alabama Supreme Court in Ex parte Phillips, 962 So. 2d 159 (Ala.2006), the judgment of the trial court is hereby reversed, and the cause is remanded for further proceedings in compliance with the opinion of the Alabama Supreme Court.
REVERSED AND REMANDED.
COBB, BASCHAB, SHAW, and WISE, JJ., concur.